Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: elements 61 and 67 are each referenced as both “contact parts” (see e.g. Para 50) and “contact pans” (see e.g. Paras 49-50). One of “contact parts” or “contact pans” should be used and the other should be updated to match.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
“a predetermined upper limit value” in line 10 should be --a predetermined upper limit value of the operating time--;
“a predetermined upper limit value” in lines 12-13 should be --a predetermined upper limit value of the differential pressure--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“link mechanism” (Claim 1) -- see Fig. 2 and Para 33 - “link mechanism 50”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” and “low” in claim 2 are relative terms which renders the claim indefinite. The terms “large” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not reasonably be able to determine specifically when “a number of rotations of the internal combustion engine is large” nor when “a load of the internal combustion engine is low” and therefore the meets and bounds of the claim cannot be reasonably ascertained and the claim is therefore indefinite.  For the purpose of examination, “large” and “low” have been interpreted as consistent with the cited art.
Claim 3 depends from claim 2 and inherits the 112 deficiency of its parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Castan et al. (U.S. 2011/0110767) in view of Honold et al. (U.S. 6,250,145).
Re claim 1:
Castan discloses a diagnosis device (Para 15 - “…a variable geometry controller 250, which may be operably connected to an engine control unit…” (person having ordinary skill in the art would recognize the engine control unit and variable geometry controller collectively as a type of diagnosis device as Para 24 describes - “…controller 250 optionally includes a position sensor to facilitate control or to ascertain vane position…”)) for an internal combustion engine (110, internal combustion engine - Para 12),
the internal combustion engine (110) including a variable geometry type turbocharger (120, turbocharger - Para 12 (a type of variable geometry turbocharger as described in Para 13)), and the turbocharger (120) including a variable vane (210, vane - Para 16 (a type of variable vane as shown in Fig. 2 and as described in Para 16)), a link mechanism (Para 23 - “…crank mechanism includes a control rod 255 operably connected to a control unit 250, a control arm 260 operably connected to an interconnecting sealed shaft 270 and a crank arm 280 operably connected to the sealed shaft 270…”(person having ordinary skill in the art would recognize elements 255, 260, 270, and 280 collectively as a type of link mechanism as shown in Fig. 2 and as described in Para 23)) configured to operate the variable vane (210)(see Fig. 2 and Para 23), and an actuator (Para 24 - “actuator”) configured to drive the link mechanism (255/260/270/280)(see Fig. 2 and Para 24 - “…an actuator (e.g., a vacuum actuator, electronic actuator, a hydraulic actuator, etc.) to move the control rod 255 where movement of the control rod 255 causes the geometry of the annular flow section to vary (e.g., by movement of the vanes 210)…”), and
the diagnosis device comprising:
a control unit (250, variable geometry controller - Para 15) configured to control an opening degree of the variable vane (210) by controlling the actuator (see Fig. 2 and Para 24).
Castan fails to disclose wherein the control unit determines that an abnormality has occurred in the link mechanism of the turbocharger when an operating time of the internal combustion engine in a predetermined operating region exceeds a predetermined upper limit value and a differential pressure between a target boost pressure determined according to an operating state of the internal combustion engine and an actual boost pressure exceeds a predetermined upper limit value.
Honold teaches a diagnosis device (Figure; Col. 4, Lines 42-45 (a type of diagnosis device is shown/described)) for an internal combustion engine (Col. 4, Lines 46-47), 
the internal combustion engine including a variable geometry type turbocharger (Col. 1, Lines 13-14 - “an exhaust gas turbocharger with a variable turbine geometry”), and the turbocharger including a variable vane (Col. 4, Line 11 - “guide baffles with rotary blades” (a type of variable vane)),
the diagnosis device comprising: 
a control unit (Col. 4, Lines 43-44 “an engine control system and automatic engine control system”),
wherein the control unit determines that an abnormality has occurred in a specific component of the turbocharger (see Figure and Col. 5, Lines 57-58 - “The precise localizing of the faulty component takes place in blocks 4 and 5.”) when an operating time of the internal combustion engine in a predetermined operating region exceeds a predetermined upper limit value (see Figure at steps 1-2 and Col. 4, Lines 46-55 (block 2 is described “as a function of the signal representing the operating mode” which is described as being generated in block 1; block 1 is described determining the operating mode of the internal combustion engine; therefore block 2 requires existence of the operating mode occurring for more than zero time which is a type of predetermined upper limit value)) and a differential pressure between a target boost pressure (Col. 5, Lines 20-21 - “The desired value “desired”, which corresponds to the main quantity…” (main quantity is described as supercharging pressure in Col. 4, Lines 57-59)) determined according to an operating state of the internal combustion engine (see Col. 5, Lines 20-24 and Col. 4, Lines 46-59 (Col. 5, Lines 20-21 describes the desired value corresponds to the main quality, and Col. 4, Lines 53-55 describes that the main quantity is a function of the operating mode)) and an actual boost pressure (P2, supercharging pressure - Col. 4, Lines 58-59 (a type of actual boos pressure as described in 61-62 - “…supercharging pressure P2 is measured…”)) exceeds a predetermined upper limit value (Col. 5, Lines 32-36)(see Figure and Col. 5, Line 20 - Col. 6, Line 8 (steps 4-6 and Col. 5, Line 20 - Col. 6, Line 8 describes/shows the determination of abnormality of a specific component being determined, and this determination occurs after, and thereby requires passing steps 1-3 which satisfy operating time in predetermined operating region and differential pressure tests as described above)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that any of the components of the link mechanism of Castan (255/260/270/280) could have been the specific component which Honold determines the abnormality of because Honold describes the specific component being certain assemblies or components of a variable geometry exhaust gas turbocharger (Honold; Col. 1, Lines 12-14) which have an influence on the engine air supply and which can be detected (Honold; Col. 5, Lines 62-63 and Col. 6, Lines 13-20) and Castan teaches that each of the elements of the link mechanism (Castan; 255/260/270/280) are specific components of a variable geometry exhaust gas turbocharger (Castan; 120) which have an influence on engine air supply (Castan; see Fig. 2, Para 16, and Para 22-23 - “…a movement of the vanes 210, flow is altered (e.g., pressure, Velocity, flow rate). Alteration of flow, in turn, can affect turbocharger performance and hence engine performance. Thus, Vanes 210 can be adjusted to optimize engine performance… the vanes 210 are controlled by a crank mechanism operably connected to the unison ring 230. The crank mechanism includes a control rod 255 operably connected to a control unit 250, a control arm 260 operably connected to an interconnecting sealed shaft 270 and a crank arm 280 operably connected to the sealed shaft 270…”) and which can be detected (Castan; Para 24 - “…a position sensor may be used to sense position of a control component (e.g., control rod 255, control arm 260, sealed shaft 270, crank arm 280, unison ring 230, vane 210, etc…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the diagnosis device of Castan after that of Honold (thereby determining the abnormality of the link mechanism of Castan using the diagnosis of Honold) for the advantage of being able to determine the operating capability of the turbocharger (Honold; Col. 4, Lines 35-37) and localize a defective component (Honold; Col. 6, Lines 5-8).
Re claim 2:
Castan/Honold teaches diagnosis device for the internal combustion engine according to claim 1 (as described above), wherein the predetermined operating region (Honold; Col. 4, Lines 45-52 -“…engine braking operation…”) is an operating region where a number of rotations of the internal combustion engine (Castan; 112) is large and a load of the internal combustion engine is low (Castan; 112)(the engine braking operation of the modified Castan/Honold is a type of operating region where a number of rotations of the engine is large as the engine must be operating a speed from which breaking, or slowing, is possible and the engine braking operating must be a type of operating region where the load on the internal combustion is low as an engine breaking operation is being performed).
Re claim 3:
Castan/Honold teaches the diagnosis device for the internal combustion engine according to claim 2 (as described above), wherein the link mechanism (Castan; 255/260/270/280) includes a rotation member (Castan; 260, control arm - Para 23 (a type of rotation member as shown in Fig. 2 and as described in Para 23)) and a rotatable lever (Castan; 280, crank arm - Para 23 (a type of rotatable lever as shown in Fig. 2 and as described in Para 23)) engaged to the rotation member (Castan; 260) and coupled to the rotation member (Castan; 260)(Castan; see Fig. 2 and Para 23 - element 280 is shown/described engaged with and coupled to element 260 through element 270), and wherein the abnormality of the link mechanism (Castan; 250/260/270/280) is abnormal wear (Honold; see Figure and Col. 5, Line 20 - Col. 6, Line 8 (steps 4-6 and Col. 5, Line 20 - Col. 6, Line 8 describes/shows the determination of abnormality of a specific component, and a specific example is described in Col. 5, Lines 53-54 - “an incorrect position of the guide blades when adjustable preguide baffles are used”; incorrect position of guide blades when used is a type of abnormal wear as “wear” is “the result of wearing or use: diminution or impairment due to use” (“wear.” Merriam-Webster.com. 2022. https://www.merriamwebster.com (3 March 2022)))) at a contact part (Castan; 270, sealed shaft - Para 23 (a type of contact part as shown in Fig. 2))(in the combination of Castan/Honold, the abnormality determination of Honold has been applied to any of the components of Castan’s link mechanism, as described above, including element 270) between the rotation member (Castan; 260) and the lever (Castan; 280)(Castan; see Fig. 2 and Para 23 - element 270 is shown/described between elements 260 and 280).
Re claim 4:
Castan/Honold teaches the diagnosis device for the internal combustion engine according to claim 1 (as described above), wherein the link mechanism (Castan; 255/260/270/280) includes a rotation member (Castan; 260, control arm - Para 23 (a type of rotation member as shown in Fig. 2 and as described in Para 23)) and a rotatable lever (Castan; 280, crank arm - Para 23 (a type of rotatable lever as shown in Fig. 2 and as described in Para 23)) engaged to the rotation member (Castan; 260) and coupled to the rotation member (Castan; 260)(Castan; see Fig. 2 and Para 23 - element 280 is shown/described engaged with and coupled to element 260 through element 270), and wherein the abnormality of the link mechanism (Castan; 250/260/270/280) is abnormal wear (Honold; see Figure and Col. 5, Line 20 - Col. 6, Line 8 (steps 4-6 and Col. 5, Line 20 - Col. 6, Line 8 describes/shows the determination of abnormality of a specific component, and a specific example is described in Col. 5, Lines 53-54 - “an incorrect position of the guide blades when adjustable preguide baffles are used”; incorrect position of guide blades when used is a type of abnormal wear as “wear” is “the result of wearing or use: diminution or impairment due to use” (“wear.” Merriam-Webster.com. 2022. https://www.merriamwebster.com (3 March 2022)))) at a contact part (Castan; 270, sealed shaft - Para 23 (a type of contact part as shown in Fig. 2))(in the combination of Castan/Honold, the abnormality determination of Honold has been applied to any of the components of Castan’s link mechanism, as described above, including element 270) between the rotation member (Castan; 260) and the lever (Castan; 280)(Castan; see Fig. 2 and Para 23 - element 270 is shown/described between elements 260 and 280).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP4019483B2 and Akao et al. (U.S. 2003/0084886) each disclose diagnosis devices, and are considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/11/22